Citation Nr: 0409499	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a lung disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from May 1945 to 
August 1946.  His DD 214 indicates that he served in the U. 
S. Navy as a yeoman.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in February 2003.  After receiving 
a statement of the case in February 2004, the appellant 
perfected his appeal to the Board by timely filing a 
substantive appeal in February 2004.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The appellant asserts that his pulmonary disability, which 
includes shortness of breath and coughing, is related to a 
lung nodule that he claims was caused by exposure to asbestos 
in service.  

In an August 2002 letter to the appellant, W. H. Bedwell, 
M.D., stated the he had no objective criteria from 
bronchoscopy, biopsy, or chest X-ray findings indicating that 
the appellant had evidence of asbestos lung disease.  The 
physician noted that the last chest X-ray in June 2001 had 
been read as no active disease and made no mention of 
asbestos disease.  The physician further reported that 
asbestos disease did not improve on chest X-ray; rather, it 
caused permanent lung disease.  He opined that it was 
doubtful that the spot the appellant had (on his lung) was 
related to asbestos exposure.  

In an October 2002 medical statement, B. L. Henschen, M.D., 
reported that the appellant had been diagnosed with a left 
lower lobe lung lesion, which he, the physician, opined 
likely represented inflammatory scarring that likely related 
to previous asbestos exposure, causing a rounded atelectasis.  
The physician indicated that the appellant had provided a 
history of asbestos exposure during his 15 month period of 
military service from 1945 to 1946.  

In an October 2003 statement, Dr. Henschen reported that the 
appellant had a "right" lower lobe nodule that had been 
identified since June 2001, which serial CT scans had shown 
to be stable or mildly reduced.  Again noting the appellant's 
history of asbestos exposure in service in the 1940s, the 
physician opined that the nodule might represent rounded 
atelectasis related to asbestosis, and that it appeared more 
likely than not that the nodule was related to previous 
asbestos exposure during his work in service.  

The Board notes that the evidence of record does not include 
medical records pertaining to the diagnosis of a lung nodule.  
Furthermore, the appellant has indicated in his February 2004 
substantive appeal that there are additional medical records 
not currently associated with the claims file that bear on 
his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the appellant's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Contact the appellant and request that he 
provide the necessary authorization, with 
addresses, in order to permit VA to request 
medical records from Drs. Good, Leahy, 
Bedwell, Henschen, Treasure, and Underwood, 
which may be pertinent to the appellant's 
claim.  Then the RO should obtain copies of 
all treatment records for the appellant, 
including the referenced biopsy and lung 
nodule diagnosis, from the physicians, and 
associate them with the claims file..  

3.  Contact St. Mary's Hospital in Knoxville, 
Tennessee, and request any 
information/records pertaining to the 
appellant.  All records obtained should be 
associated with the claims file.  If St. 
Mary's Hospital has no such records, it 
should be requested to so state.  

4.  After completion of the above requested 
development, the RO should schedule the 
appellant for a VA examination to determine 
the diagnosis and likely etiology of any 
pulmonary disability.  The entire claims 
folder and a copy of this Remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should be requested to express an 
opinion as to whether it is likely, unlikely, 
or at least as likely as not that the 
appellant has an asbestos-related pulmonary 
disability that had its origin during his 
military service.  The examiner should also 
be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  The examiner 
should reconcile his opinions with those 
expressed Drs. Bedwell and Henschen in their 
August 2002, October 2002, and October 2003 
medical statements.  

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  After the above requested actions have 
been completed, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


